McMurray, Presiding Judge.
The Supreme Court by order has transferred to this court this appeal involving a petition for writ of habeas corpus seeking to obtain the custody of a minor child. Under our constitution (Constitution of 1976, Art. VI, Sec. II, Par. IV; Code Ann. § 2-3104), “until otherwise provided by law,” the Supreme Court has jurisdiction “in all habeas corpus cases.” This includes child custody habeas corpus proceedings under Code Ann. § 50-101 (Ga. L. 1967, p. 835) (now *612OCGA § 9-14-1, effective November 1, 1982). See Bryant v. Wigley, 246 Ga. 155 (269 SE2d 418); Wright v. Hanson, 248 Ga. 523 (1) (283 SE2d 882); Etzion v. Evans, 247 Ga. 390, 391 (276 SE2d 577). We know of no law authorizing our court to review habeas corpus cases.
Decided October 20, 1982
Rehearing denied December 3, 1982
Charles W. Bell, for appellant.
Richard M. Cowart, for appellee.
As the case sub judice was transferred to this court by order from the Supreme Court, this is tantamount to a ruling that only custody is involved and not habeas corpus, which comes only within the jurisdiction of the Supreme Court. Here the plaintiff mother had apparently relinquished her parental rights for purposes of adoption, and the trial court denied her petition for writ of habeas corpus and awarded custody to the respondent. For this reason the case was transferred to this court. We note that no application for appellate review was filed as required by Code Ann. § 6-701.1 (Ga. L. 1979, pp. 619, 620). As cases involving the custody of minor children are reviewed only after proper application and the appropriate appellate court has issued an order granting or denying such an appeal and no such order having granted same, this appeal must be dismissed. See Farmer v. Union County Dept. of Family &c. Services, 162 Ga. App. 66 (290 SE2d 163); Morgan v. Morgan, 154 Ga. App. 595 (270 SE2d 94); Ritchie v. Ritchie, 245 Ga. 199 (264 SE2d 230); C. & S. Nat. Bank v. Rayle, 246 Ga. 727, 730 (273 SE2d 139).

Appeal dismissed.


Banke and Birdsong, JJ., concur.